 

Exhibit 10.65

 



AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Convertible Promissory Note (this “Amendment”) is entered into
as of January 15, 2018, by and between St. George Investments LLC, a Utah
limited liability company (“Lender”), and BioRestorative Therapies, Inc., a
Delaware corporation (“Borrower”). Capitalized terms used in this Amendment
without definition shall have the meanings given to them in the Fourth Exchange
Note (as defined below).

 

A. Pursuant to that certain Note Purchase Agreement by and between Holder and
Company dated August 4, 2016 (the “Purchase Agreement”), Company issued to
Holder a certain Promissory Note in the original principal amount of $242,000.00
and having an original issue date of August 4, 2016 (the “Original Note”).

 

B. On May 9, 2017, Holder and Company exchanged the Original Note for (i) a new
Promissory Note in the original principal amount of $215,250.00 and having an
original issue date of August 4, 2016 (as amended, the “First Exchange Note”),
and (ii) 7,000 shares of Company common stock, $0.001 par value per share (the
“Common Stock”).

 

C. On June 9, 2017, Holder and Company exchanged the First Exchange Note for (i)
a new Promissory Note in the original principal amount of $215,250.00 and having
an original issuance date of August 4, 2016 (the “Second Exchange Note”), and
(ii) 2,500 shares of Common Stock.

 

D. On August 2, 2017, Holder and Company exchanged the Second Exchange Note for
a new Promissory Note in the original principal amount of $215,250.00 and having
an original issuance date of August 4, 2016 (the “Third Exchange Note”).

 

E. On October 17, 2017, Holder and Company exchanged the Third Exchange Note for
a new Promissory Note in the original principal amount of $188,349.35 and having
an original issuance date of August 4, 2016 (the “Fourth Exchange Note”).

 

F. Borrower has requested that Lender extend the Maturity Date of the Fourth
Exchange Note (the “Extension”).

 

G. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Amendment, to grant the Extension.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Extension. The first sentence of the Fourth Exchange Note is deleted in its
entirety and replaced with the following:

 

 

 

 



“FOR VALUE RECEIVED, BioRestorative Therapies, Inc., a Delaware corporation
(“Borrower”), promises to pay to St. George Investments LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $188,349.35 and any
interest, fees, charges, and late fees on March 1, 2018 (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of eight percent (8%) per annum from the
Exchange Date (as defined below) until the same is paid in full.”

 

3. Affirmation of Fourth Exchange Note Balance. The Fourth Exchange Note shall
be and remain in full force and effect in accordance with its terms and is
hereby ratified and confirmed in all respects. Borrower and Lender agree that
the outstanding balance of the Fourth Exchange Note as of the date hereof is
$153,435.24.

 

4. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Amendment and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Borrower hereby acknowledges and agrees that
the execution of this Amendment by Lender shall not constitute an acknowledgment
of or admission by Lender of the existence of any claims or of liability for any
matter or precedent upon which any claim or liability may be asserted.

 

 2 

 



 

(e) Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

5. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Extension or any other amendment to
the Fourth Exchange Note granted herein.

 

6. Other Terms Unchanged. The Fourth Exchange Note, as amended by this
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the parties, and is in all respects
agreed to, ratified, and confirmed. Any reference to the Fourth Exchange Note
after the date of this Amendment is deemed to be a reference to the Fourth
Exchange Note as amended by this Amendment. If there is a conflict between the
terms of this Amendment and the Fourth Exchange Note, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under the Fourth Exchange
Note, as in effect prior to the date hereof. For the avoidance of doubt, this
Amendment shall be subject to the governing law, venue, and Arbitration
Provisions, as set forth in the Fourth Exchange Note.

 

7. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Amendment and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Amendment, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Amendment.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

9. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.



 

 3 

 





 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

  BORROWER:         BIORESTORATIVE THERAPIES, INC.          
                          By:     Name:     Title:  

 

  LENDER:         St. George Investments LLC         By: Fife Trading, Inc., its
Manager         By:       John M. Fife, President

 

[Signature page to Amendment to Convertible Promissory Note]

 

   

 

 



